Citation Nr: 0408303	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
he does not have a verified stressor.

2.  There is no competent medical evidence showing that PTSD 
is related to service.

3.  There is no competent medical evidence showing that 
depression is related to service.


CONCLUSIONS OF LAW


1.  PTSD was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 
3.326, 4.125 (2003).

2.  Depression was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.326. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that the VCAA notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

The Board observes that substantially complete applications 
regarding the issues on appeal were received in June 2001 for 
depression and in February 2002 for PTSD.  These issues were 
later denied in a June 2002 rating decision.  

Correspondence dated in August 2001, November 2001, February 
2002, and May 2002 satisfied the notice provisions of the 
Act.  In this regard, the veteran was informed of what 
specific evidence is needed to substantiate his claims and 
invited to submit evidence he had to support them.  
Furthermore, the letters addressed which specific evidence 
the Secretary would seek to obtain and which specific 
evidence the claimant was obligated to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, the veteran 
was notified that ultimately it was his responsibility to 
support his claims with appropriate evidence.

With regard to assisting the veteran in obtaining evidence in 
support of his claims, the RO obtained private medical 
records relative to authorization releases completed by the 
veteran.  Although the evidence did not warrant scheduling 
the veteran for a VA examination, VA medical records were 
obtained and associated with the claims file.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of the VCAA, thereby allowing 
the Board to consider the issues on the merits.

Factual Background

Service medical records do not contain any complaints or 
findings suggestive on mental problems.  Personnel records 
indicate the veteran performed satisfactorily in his capacity 
as a jet engine mechanic and was discharge due to family 
hardship.

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Providence, Rhode Island from October to November 1986 due 
to suicidal ideation.  He apparently threw an object through 
the back window of his truck and then attempted to drive into 
a river, but was hung up on an embankment.  Police found him 
and brought him to the Providence VA Hospital (VAH).  The 
discharge summary indicated the veteran lost his right arm 
below the elbow in an industrial accident in 1979.  Further, 
the veteran reported a traumatic childhood with a drunken 
father and a screaming mother, and a history of heavy alcohol 
and marijuana abuse between 1974 and 1978.  The diagnosis was 
an adjustment disorder with mixed emotional features.  

VAMC records indicated that the veteran isolated himself in 
the woods for several days in November 1986.  He then tried 
to obtain a gun from a friend in order to commit suicide.  
His friend then took him to the VAH.  The veteran reported an 
earlier suicidal episode at age 19 after the end of a 
relationship with a girlfriend.  He also reportedly slashed 
his wrists in 1976, but could not recall the reason for doing 
so.  He had a past history of drug use.

Private medical records from Dr. Eltgroth indicated that the 
veteran complained of anxiety symptoms in February 2002 after 
his girlfriend had attempted suicide.

Progress notes from Wendy Thorum dated from December 2001 to 
April 2002 are, for the most part, illegible.  They appear to 
address his feelings of depression.  

The veteran underwent a psychiatric evaluation in March 2002 
with Gerald Floreza, M.D.  The veteran reported may traumatic 
life events, including an alcoholic father who sexually 
abused him, a mother who physically and emotionally abused 
him, and the loss of his right arm in 1979.  He had a few 
suicidal gestures over the years; the most recent one was in 
1995 when he tried to shoot himself.  He indicated that he 
was depressed most of his life.  The veteran reported that he 
had a lot of flashbacks and memories of his traumatic 
experiences.  The diagnoses were PTSD, major recurrent 
depression, and marijuana abuse.  In April 2002, Dr. Floreza 
indicated that the veteran was dealing with a lot of issues 
involving his childhood.  The following month, the veteran 
discussed a disability determination from VA.  The appellant 
indicated that he was entitled to additional service 
connection due to PTSD.  The veteran traced a lot of 
emotional problems to service; his perception was that he had 
been harassed by some of his colleagues.

In a statement received in April 2002, the veteran reported 
that there was a lot of stress involved in his job as a 
flight crewman.  He recalled that one night he had to remove 
and replace the fuel control on the flight line.  The job 
reportedly was very complex and he worked a 16-hour shift.  
Thereafter, he reportedly was too exhausted to return to his 
room, so he decided to sit down in a television room.  A 
squadron commander spotted him there a few minutes later and 
gave the veteran a "royal reaming" for sitting there in a 
dirty uniform.

In May 2002, the veteran was asked to submit lay statements 
or other evidence that would verify the claimed stressor.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  After the fact medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability cannot also be the sole evidence 
of the occurrence of the claimed stressor.  Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  In addition, medical nexus 
evidence may not be substituted by application of the 
provisions of § 1154(b).  Clyburn v. West, 12 Vet. App. 296, 
303 (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
phrase "engaged in combat with the enemy" requires that a 
veteran participate in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in 
combat with the enemy requires evaluation of all pertinent 
evidence in each particular case.  VAOPGCPREC 12-99; 65 
Fed.Reg. 6257 (2000). 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence that corroborates 
the veteran's testimony or statements.  Moreau, 9 Vet. App. 
at 395.

The evidence does not establish that the veteran engaged in 
combat with the enemy, nor has he made any contentions to 
that effect.  In light of this, his lay testimony alone may 
not establish the occurrence of the claimed in-service 
stressor and, therefore, it must be corroborated by credible 
supporting evidence.

Based on a thorough review of the record, the preponderance 
of the evidence is against finding that PTSD and depression 
are related to service.  In this regard, despite a request to 
the veteran to submit evidence to verify his claimed 
inservice stressor, nothing has been received.  While it may 
be the veteran's sincere belief that he has PTSD and 
depression due to events that occurred in service, he is not 
competent to establish a medical diagnosis or show medical 
etiology merely by his own assertions.  Such matters require 
medical expertise, which the appellant does not have.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran's service medical and personnel records do not 
indicate that he was having any mental problems in service.  
Moreover, the evidence overwhelmingly suggests that the 
veteran's diagnosed mental problems are based on events that 
occurred prior to entering service.  All of the treatment 
records related to the veteran's mental disorders refer to 
his traumatic childhood.  In fact, the psychiatric evaluation 
in which PTSD and depression were diagnosed noted the 
veteran's history of sexual, physical, and emotional abuse 
from his parents and made no mention at all of his military 
service.

For the reasons stated, the preponderance of the evidence is 
against the veteran's claims.  As such, the benefit-of-the 
doubt rule is not applicable and the claims are denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 491 
(1990).


ORDER

Service connection for PTSD is denied.  Service connection 
for depression is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



